COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-04-232-CV
 
IN
THE INTEREST OF M.A.H. AND
V.A.H.,
CHILDREN                                                                               
            
 
                                               ----------
           FROM THE 231ST
DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
On September 7, 2005, we notified appellant that her brief had not
been filed as required by rule 38.6(a). 
TEX. R. APP. P. 38.6(a).  We stated we would dismiss the appeal for
want of prosecution unless appellant or any party desiring to continue this
appeal filed with the court within ten days a response showing grounds for
continuing the appeal.  See TEX. R. APP. P. 38.8(a)(1).  We have not
received any response.
Because appellant=s brief has not been filed, we dismiss the appeal for want of
prosecution.  See TEX. R. APP. P. 38.8(a)(1), 42.3(b).
Appellant shall pay all costs of this appeal, for which let execution
issue.




    
PER
CURIAM                       
PANEL
D: CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED:
October 13, 2005
 
 




[1]See Tex. R. App. P. 47.4.